Citation Nr: 0405403	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  99-17 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic headaches, to include the question of whether a 
reduction in the evaluation for post-traumatic headaches, 
from 30 to 10 percent, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 decision by the RO that denied 
the veteran's claim for an increased rating for service-
connected post-traumatic headaches, and implemented a 
proposal to reduce the existing rating for that disorder from 
30 to 10 percent, effective from January 1, 1999.

This matter was previously before the Board in November 2001, 
when it was remanded to the RO for additional development.  
The case was returned to the Board in October 2003, and the 
veteran's representative submitted additional written 
argument in January 2004.

In March 2002, while this case was in remand status, the RO 
furnished the veteran and his representative a statement of 
the case (SOC) pertaining to the issue of the veteran's 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  He was 
informed that if he wanted to continue his appeal of that 
issue, he needed to file a formal appeal.  However, no 
substantive appeal was thereafter received.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.202, 20.302(b) 
(2003).  Accordingly, inasmuch as an appeal of that issue has 
not been perfected, the Board will not consider it.  
38 U.S.C.A. § 7108 (West 2002); 38 C.F.R. § 20.200 (2003).




REMAND

When the Board remanded this case to the RO in November 2001, 
the Board requested, among other things, that the veteran be 
scheduled for a neurological examination, the report of which 
was to include "a full description of the extent to which 
the veteran's service-connected post-traumatic headaches 
alone interfere with function and unemployability".  Then, 
after that and other development had been completed, the RO 
was to re-adjudicate the issue on appeal, with specific 
consideration being given to whether referral for 
consideration of an extra-schedular evaluation was warranted 
under 38 C.F.R. § 3.321(b)(1).  If the benefits sought were 
not granted, both the veteran and his representative were to 
be provided a supplemental SOC (SSOC).

Unfortunately, it appears from the record that the requested 
development has not been fully completed.  First, although 
the record shows that the veteran underwent neurological 
examination in December 2002, the report of that examination 
does not contain a clear description of the examiner's 
assessment of the extent to which the veteran's headaches 
interfere with function and unemployability.  Rather, it sets 
out complaints and clinical findings and, after consideration 
of neurological battery testing to determine whether he had 
dementia versus pseudodementia, concludes that, because 
testing did not reveal evidence of organic brain syndrome, 
"no neurological sequelae can be attributed to his head 
trauma".  From the way the diagnosis is presented, it is not 
entirely clear whether it is the examiner's opinion that the 
veteran does not suffer from post-traumatic headaches-and 
therefore has no limitation of function that can be 
attributed to headaches-or whether the examiner intended to 
indicate only that the veteran does not suffer from dementia 
or other organic brain disease.  Second, the record shows 
that the RO furnished the veteran and his representative an 
SSOC in April 2003.  Notably, however, the analysis set out 
in the SSOC does not reflect that the RO considered whether 
the veteran's case should be referred for consideration of an 
extra-schedular evaluation, as directed in the REMAND.  
Further, the record shows that additional evidence was added 
to the record after the April 2003 SSOC was issued, and 
before the appeal was recertified to the Board.  Inasmuch as 
the additional evidence includes reports of VA general 
medical and psychiatric examinations that contain, among 
other things, information pertaining to the veteran's 
headaches, they are "pertinent" to his appeal.  
Accordingly, he is entitled to another SSOC.  See 38 C.F.R. 
§ 19.31(b)(1) (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2003).

For the reasons stated, this case is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C., for the 
following actions:

1.  The RO should take action to obtain 
updated records of any relevant VA treatment 
the veteran may have undergone for post-
traumatic headaches since the time that such 
records were last procured in June 2002.  The 
records obtained should be associated with 
the claims folder.

2.  After the foregoing development has been 
completed, the RO should arrange to have the 
veteran scheduled for another neurological 
examination.  All necessary tests and studies 
should be accomplished, and the examining 
physician should provide a full description 
of the extent to which the veteran's service-
connected post-traumatic headaches alone 
interfere with function and employability.  
If it is the examiner's opinion that the 
veteran does not suffer from post-traumatic 
headaches, the examiner should state as much 
in the report of the examination and should 
reconcile that conclusion with the evidence 
of record that suggests otherwise.  The 
claims file must be made available to the 
physician for review prior to the examination 
of the veteran, and the examination report 
should reflect that such review was 
accomplished.

3.  The veteran must be given adequate notice 
of the date and place of the requested 
examination.  If he fails to report for the 
examination, that fact should be documented, 
and that documentation, along with a copy of 
all appointment notifications, must be 
associated with the claims folder.

4.  Subsequently, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed.  Specific attention 
is directed to the records-development 
requests and medical examination/opinion 
report, and any other notification or 
assistance that may be required under the 
VCAA.

5.  Finally, the RO should re-adjudicate the 
issue on appeal with consideration given to 
all of the evidence of record, including the 
evidence obtained pursuant to this REMAND.  
In so doing, the RO should specifically 
consider, among other things, whether 
referral for consideration of an extra-
schedular evaluation is warranted for the 
veteran's post-traumatic headaches under 
38 C.F.R. § 3.321(b)(1).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, both the veteran and his 
representative should be provided an SSOC and afforded the 
appropriate opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board for further appellate 
review, if in order.

No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, the Veterans Benefits Administration's  
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


